EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Turner Moller (Reg. No. 22,978) on June 14, 2021.

The application has been amended as follows: 
	Claim 1, line 11, “extending” has been deleted.

	Claim 6 has been amended as follows:
	6. An awning for a truck having a truck bed bounded by first and second truck rails and a tailgate movable between an upright closed position and a horizontal open position, comprising: 
a frame and a mount, the frame and mount being configured to pivotally attach the frame to the truck rails for movement from a first inclined position extending from the truck rails past the open tailgate and a second stowed position; and
a cover mounted on the frame, the frame and cover being configured, in the first inclined position, to partly overlie the truck bed and partly extend rearwardly of the truck bed;
the frame comprising a first U-shaped rigid support configured to attach to the cover and being configured to support the cover, the first U-shaped support having a first pair of legs and a first crosspiece connecting the first pair of legs, each leg of the first pair of legs being configured to overlie a respective truck rail in the second stowed position, a second U-shaped rigid support being configured to support the cover and slidably mounted on the first U-shaped rigid support and bracing being configured to connect the truck and the first U-shaped support, the second U-shaped support having a second pair of legs and a second crosspiece connecting the 3second pair of legs, each leg of the second pair of legs configured to overlie a respective truck rail in the second stowed position


Claim 8 has been amended as follows:
8. The awning of claim 1 further comprising bracing, wherein the bracing comprises bodily flexible struts connecting the truck rails and the frame in the first inclined position of the frame.  

Claim 16 has been amended as follows:

a frame and a mount, the frame and mount being configured to pivotally attach the frame to the truck rails for movement about only one axis from a first inclined position extending from the truck rails past the open tailgate and a second stowed position, a majority of the weight of the awning in the first inclined position being rearward of the axis; and 
a cover mounted on the frame, the cover and frame being configured to position the cover at least partially rearward of the truck bed, the cover being of sheet material;
the frame comprising:
a first U-shaped rigid support configured to support the cover, the first U-shaped support including a first pair of legs, each leg of the first pair of legs being configured, in the second stowed position, to overlie a respective truck rail and a first crosspiece extending between the first pair of legs; 
a second U-shaped rigid support configured to support the cover, the second U-shaped support having a second pair of legs and a second crosspiece connecting the second pair of legs, each leg of the second pair of legs being configured to overlie a respective truck rail in the second stowed position; and 
bracing configured to connect the truck and the frame and stabilize the frame in the first inclined position, the bracing comprising at least one first strut configured to connect the truck and the first U-shaped support and at least one second strut configured to connect the truck and the second U-shaped support, the struts being 


Claim 21, line 3, “pickup bed” has been changed to --truck bed--.

Claim 26, line 2, “one first strut being configured to be on each truck rail” has been changed to --each first strut being configured to be on a respective one of the truck rails--.

Claim 27, lines 2-3, “one second strut being configured to on each side of the truck bed” has been changed to --each second strut being configured to be on a respective side of the truck bed--.

New claim 28 is being added as follows:
28. The awning of claim 16 wherein the second U-shaped support is directly connected to the first U-shaped support.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Thacker (US-7,481,480 B2) discloses an awning for a truck comprising: a frame (44A-44D) and a mount (where each of members 44A-44D is connected to the truck rails 41C and 41D), the frame and mount being configured to pivotally attach the frame to the truck rails, wherein the frame comprises a first U-shaped support having a first pair of legs (44A, 44B) connected by a crosspiece (as seen in FIG. 4), and a second U-shaped support having a first pair of legs (44C, 44D) 
However, Thacker does not teach the frame being pivotally attach to the truck rails about only one axis so that a majority of the weight of the awning is rearward of the axis when in the first inclined position and there would not be any motivation to modify Thacker to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                                                                                                                                                                                                             

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636